FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FRANCISCO DIAZ-GUTIERREZ,                        No. 07-74580

               Petitioner,                        Agency No. A078-968-161

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Francisco Diaz-Gutierrez, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
motion for administrative closure. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the BIA’s denial of a request for

administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120

(9th Cir. 2009).

       To the extent that Diaz-Gutierrez’s motion could be construed as a motion to

reopen, the BIA did not abuse its discretion in denying Diaz-Gutierrez’s second

motion to reopen as untimely and numerically barred where the motion was filed

more than three years after the BIA’s final administrative order. See 8 C.F.R.

§ 1003.2(c)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004) (BIA

denials of motions to reopen are reviewed for abuse of discretion), amended by 404
F.3d 1105 (9th Cir. 2005).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




AP/Research                               2                                   07-74580